Moore, Judge,
delivered the opinion of the Court:
The Supreme Court of Appeals having affirmed the deciee of the circuit court, in directing, that upon the payment of the sum of $5.29, with interest thereon from the 15th day of November, 1833, till paid, by the said George Harmon to said John Bowyer, the said Bowyer, should make, execute and acknowledge for record to the said Harmon, a sufficient and proper deed, with covenants of general warranty, conveying the land to said Harmon ; and the mandate of the Supreme Court of Appeals having been entered of record in the order book of the circuit court, there remained nothing more for the circuit court to do than to enfoi’ce the decree thus affirmed, under the principles settled in White v. Atkinson, 2 Call 376; Price v. Campbell, 5 Call 115; Davis v. Henry, 13 W. Va.
The matters litigated by the parties in that suit, were adjudicated by that decree of the circuit court, and it being affirmed by the Appellate Court, the case was thus finally and irrevocably ended. As*said by Judge Tucker, the law “has wisely established the rule that interest reipubli-cce res judicatas non rescindí. For I can.not conceive of anything more inconvenient to society, than a power in the courts below to reverse and alter the solemn judgments of the Supreme Tribunal, as contoversies would fhen be perpetual, and suits become interminable.” 5 *545Call 117. Public policy demands that there should be an end to litigation, and/hence the law adopts another maxim, that interest reipublicce ut sit finis litium. Coke Litt. 303.
Yet notwithstanding these principles, a deliberate effort has been made to override the mandate of the Supreme Court in this case. Bowyer could have had execution for the money adjudged to him, if he had so ordered. Harmon could have compelled the execution of the deed by complying with the terms of the decree by paying the $5.29 and its interest; and could have, at any time, sued out execution for the costs decreed him against Bowyer. Both parties were negligent. Bowyer after a long time attempted to open up the case anew by filing the cross-bill, and after its dismissal by the court he attempts to avoid making the deed when summoned to answer the rule, by setting up in- his answer identically the same matters he had alleged in his' cross-bill, and which, by the dismissal of the bill, had been virtually decided by the court as not admissible against the decree, and should not have been allowed in answer to the rule. But Harmou having alleged in his affidavit upon his application for this rule, that he had “ long since paid the amount directed to be paid to the said John Bowyer by said decree,” and Bowyer having denied that allegation by his answer to the rule, and Harmon having admitted by his replication that said $5.29 and its interest had never been tendered Bowyer by him, because, as he alleges, “the said sum, and in fact, a much larger sum was in his (Bowyer’s) hands, and due from him to this repliant, to-wit: The sum of $51.90 with interest from the 15th day of November, 1855, as will appear by a copy of an execution,” &c., the court should not have directed an account, and certainly ought not to have decreed as it did, but should have dismissed the rule at the costs of Harmon, because from his own showing he had not complied with the decree of the circuit court as affirmed by the Supreme Court of Appeals. The circuit *546court by its decree upon the rule bas in fact altered the affirmed decree.
Therefore, the decree of October 27, 1876, should be reversed, and this Court proceeding to render such an •order as the circuit court should have rendered, must dismiss the said rule, with costs against said Harmon in the court below, but without prejudice to the said Harmon, upon the payment of the $5.29, and its interest, as decreed as aforesaid, to apply again for such rule, and without prejudice to the said Bowyer, if advised so to do, to institute any proceeding at law or in equity, to enforce the payment of his demands against said Harmon or against said land. But the said Harmon shall recover his costs against Bowyer in this Court expended, he being the party substantially prevailing in this Court.
The Other Judges CoNcurred.
Decree Reversed and Rule Dismissed without Prejudice.